IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 January 15, 2008
                                No. 07-50385
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

CRISTOBOL RODRIGUEZ-MARIN, also known as Cristobo Marin-Rodriguez

                                            Defendant-Appellant


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:06-CR-147-2


Before KING, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Cristobol Rodriguez-Marin appeals his conviction after a jury trial for
aiding and abetting Lizandro Gonzalez-Rodriguez’s possession with intent to
distribute at least 500 grams of methamphetamine. See 21 U.S.C. § 841(a)(1)
and (b)(1); 18 U.S.C. § 2. He argues that the evidence was insufficient to sustain
his conviction.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50385

      This court will uphold the jury’s verdict if a reasonable trier of fact could
conclude from the evidence that the elements of the offense were established
beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (1979).
The evidence, both direct and circumstantial, is viewed in the light most
favorable to the jury’s verdict. See United States v. Resio-Trejo, 45 F.3d 907, 910,
911 (5th Cir. 1995).
      To prove that a defendant violated § 841(a)(1), the Government must prove
beyond a reasonable doubt that the defendant knowingly possessed a controlled
substance with the intent to distribute it. § 841; See United States v. Mata, 491
F.3d 237, 242 (5th Cir. 2007).      To sustain a defendant’s conviction on an
aiding-and-abetting charge, the evidence must support beyond a reasonable
doubt the inference that the defendant knew that a drug transaction was
occurring, that he associated himself with the actors involved in the transaction,
that he participated in the venture with the desire that the venture succeed, and
that he perform some designed or intended action to achieve the goal of the
crime. See United States v. Jaramillo, 42 F.3d 920, 923 (5th Cir. 1995).
      Before his arrest, Rodriguez-Marin accompanied Gonzalez-Rodriguez when
Gonzalez-Rodriguez was either negotiating drug deals with Frank Rodriguez or
dealing drugs to Frank Rodriguez. On those occasions, he listened to the drug
negotiations or watched Gonzalez-Rodriguez and Rodriguez exchange drugs for
cash. On the day of his arrest, Gonzalez-Rodriguez went to Rodriguez-Marin’s
house and had methamphetamine with him. Gonzalez-Rodriguez spoke to
Rodriguez on the phone about a three-pound methamphetamine deal while he
was in Rodriguez-Marin’s house. Gonzalez-Rodriguez and Rodriguez-Marin then
checked into a motel that was close to where the drug deal was going to take
place, and, before going to the drug deal, Gonzalez-Rodriguez and
Rodriguez-Marin drove around and looked around in a manner consistent with
counter-surveillance by drug dealers.



                                         2
                                 No. 07-50385

      When viewing the evidence in the light most favorable to the verdict, we
conclude that the jury reasonably found that Rodriguez-Marin actively
participated in Gonzalez-Rodriguez’s possession of the three pounds of
methamphetamine that were supposed to be delivered to Rodriguez.            See
Resio-Trejo, 45 F.3d at 910, 911. Rodriguez-Marin was a known associate of
Gonzalez-Rodriguez, he knew that when Gonzalez-Rodriguez was meeting with
Rodriguez it concerned drugs, he knew Gonzalez-Rodriguez was planning on
delivering three-pounds of methamphetamine to Rodriguez, he accompanied
Gonzalez-Rodriguez on the delivery, and he acted as if he were conducting
counter-surveillance of the area where the drugs were going to be delivered. The
combination of these circumstances created sufficient evidence of guilt. See
United States v. Dean, 59 F.3d 1479, 1484-88 (5th Cir. 1995). Rodriguez-Marin’s
conviction is AFFIRMED.




                                       3